In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retaining element” defined as annular or ring-shaped passage opening in Page 10 Lines 21-23, “guiding elements” shown as knob-like structures (8) in Fig. 2, and “identification means” defined as visual indications such as light sources and LED lamps in Page 3 Lines 4-9, cited in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "back wall" in Line 10. It is unclear as to which wall would constitute a “back” direction relative to “closable space” and not other walls of the cabinet.
Claim 1 recites the limitation "at least one medical instrument" in Lines 5-6. It is unclear as to whether this refers to “at least one medical instrument” in Line 4. The inclusion of the second “at least one medical instrument” introduced ambiguity as to how many and/or types of medical instruments are claimed and prevents a person having ordinary skill in the art from determining the scope of the claim.
Claim 8 recites the limitation "wherein the spacer is provided with one or more, preferably four, guiding elements” in Lines 2-3.  The inclusion of “one or more” and “preferably four” introduced ambiguity as to how many guiding elements are claimed and prevents a person having ordinary skill in the art from determining the scope of the claim.
Claim 10 recites the limitation "not smaller than 4 centimeters, not smaller than 6 centimeters, or not smaller than 8 centimeters” in Lines 3-5.  The inclusion of three separate size limitations introduced ambiguity as to which size range is being claimed and prevents a person having ordinary skill in the art from determining the scope of the claim.
Claim 11 recites the limitation "the angle of vertices is [45, 65]°, [50, 60]°, or about 55°" in Lines 3-4.  The inclusion of three separate size limitations introduced ambiguity as to which size range is being claimed and prevents a person having ordinary skill in the art from determining the scope of the claim. It is additionally noted that the formatting is not standard, and the square brackets are interpreted to mean a range including floor and ceiling values.
Claim 12 recites the limitation "the distance between the first end and the second end of the spacer is [50, 90] centimeters, [60, 80] centimeters, or about 70 centimeters" in Lines 3-4.  The inclusion of three separate size limitations introduced ambiguity as to which size range is being claimed and prevents a person having ordinary skill in the art from determining the scope of the claim. It is additionally noted that the formatting is not standard, and the square brackets are interpreted to mean a range including floor and ceiling values.
Claim 13 recites the limitation "at least one retaining element is [30, 80]°, [50, 70]°, or about 60°" in Lines 4-5.  The inclusion of three separate size limitations introduced ambiguity as to which size range is being claimed and prevents a person having ordinary skill in the art from determining the scope of the claim. It is additionally noted that the formatting is not standard, and the square brackets are interpreted to mean a range including floor and ceiling values.
Claim 14 recites the limitation "a medical instrument" in Line 6. It is unclear as to whether this refers to “one or more medical instruments” in Line 5. The inclusion of the second “a medical instrument” introduced ambiguity as to how many and/or types of medical instruments are claimed and prevents a person having ordinary skill in the art from determining the scope of the claim.
Claim 17 recites the limitation "a medical instrument" in Line 2. It is unclear as to whether this refers to “one or more medical instruments” in Claim 14 Line 3. The inclusion of the second “a medical instrument” introduced ambiguity as to how many and/or types of medical instruments are claimed and prevents a person having ordinary skill in the art from determining the scope of the claim.
Claim 20 recites the limitation "at a height of [90, 170] centimeters, at a height of [110, 150] centimeters, or at a height of about 125 centimeters" in Lines 43-44.  The inclusion of three separate size limitations introduced ambiguity as to which size range is being claimed and prevents a person having ordinary skill in the art from determining the scope of the claim. It is additionally noted that the formatting is not standard, and the square brackets are interpreted to mean a range including floor and ceiling values.
Claim 20 recites the limitation "does not exceed 90°, does not exceed 85°, or does not exceed 80°" in Lines 46-47.  The inclusion of three separate size limitations introduced ambiguity as to which size range is being claimed and prevents a person having ordinary skill in the art from determining the scope of the claim.
Claim 20 recites the limitation "at least 0°, at least 4°, or at least 8°" in Line 49.  The inclusion of three separate size limitations introduced ambiguity as to which size range is being claimed and prevents a person having ordinary skill in the art from determining the scope of the claim.
Claim 20 recites the limitation "is [40, 70]°, [50, 60]°, or about 55°" in Lines 52-53.  The inclusion of three separate size limitations introduced ambiguity as to which size range is being claimed and prevents a person having ordinary skill in the art from determining the scope of the claim. It is additionally noted that the formatting is not standard, and the square brackets are interpreted to mean a range including floor and ceiling values.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rahim et al. (U.S. Publication 2015/0154434, hereinafter “Rahim”).
As to Claim 14, Rahim discloses a device (1000) in [0051] and Fig. 1 for suspending one or more medical instruments, such as a drying cabinet “cabinet” in [0057] for endoscopes, comprising:
- a closable space within the cabinet as shown in Fig. 1 for receiving one or more medical instruments to be suspended;
- a plurality of holders “table, shelf, compartment, slot, drawer, or the like” in [0050] positioned in the closable space, wherein each of the holders is configured to hold one or more medical instruments (120-123) in [0050] described as “medical items […] instruments” in [0049], and wherein each of the holders is provided with at least one retaining element “support structures” in [0051] for holding a medical instrument (120-123) in [0050] described as “medical items […] instruments” in [0049] to be suspended; and
- a control system (129) in [0054] and Fig. 1 comprising an identification system configured for identifying the holders,
wherein the at least one retaining element of each holder is provided with at least one identification means (102-108) in [0052] and (109-112) in [0055] connected to the identification system, wherein the identification means is configured to identify the retaining element of the respective holder.
As to Claim 15, Rahim discloses the device according to claim 14, wherein the medical instrument to be suspended comprises a control body for example of a “catheter” in [0049] and wherein the at least one retaining element is configured to retain the control body to the holder.
As to Claim 16, Rahim discloses the device according to claim 15, wherein, the at least one retaining element comprises a bracket of “hooks, clasps” in [0051].
As to Claim 17, Rahim discloses the device according to claim 16, wherein the bracket is configured to clampingly or releasably receiving via “hooks, clasps” in [0051] a medical instrument “medical items […] instruments” in [0049]to be suspended.
As to Claim 18, Rahim discloses the device according to claim 17, wherein the at least one retaining element comprises a ring-shaped passage opening of “hooks, clasps” in [0051] for receiving the control body of the medical instrument to be suspended.
As to Claim 19, Rahim discloses the device according to claim 18, wherein wherein the peripheral wall of the ring-shaped passage opening is provided with an opening of “hooks, clasps” in [0051] for receiving another part of the medical instrument connected to the control body, such as the flexible part of an endoscope (the positioning of the medical instrument and its control body in the ring-shaped passage opening being variable).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rahim and in further view of Walta (U.S. Publication 2002/0146344).
As to Claim 1, Rahim discloses a holding system (1000) in [0051] and Fig. 1 for suspending one or more medical instruments in a closable space adapted therefore, such as a drying cabinet “cabinet” in [0057] for endoscopes, comprising:
- a holder “table, shelf, compartment, slot, drawer, or the like” in [0050] for holding at least one medical instrument (120-123) in [0050] described as “medical items […] instruments” in [0049]; and
- at least one retaining element “support structures” in [0051] connected to the holder for retaining at least one medical instrument to the holder,
wherein the at least one retaining element is configured to clampingly receiving via “hooks, clasps” in [0051] the at least one medical instrument to be suspended.
However, Rahim does not specifically disclose a spacer. Walta teachers in the analogous field of endeavor of drying endoscopes that a holding system (4) in [0035] and Fig. 7 can comprise a spacer (42) in [0035], wherein:
- a first end of the spacer is connected to a holder (5) in [0035]; and
- a second end of the spacer is provided with a hinge system at (44) in [0035] for hingedly connecting the spacer to a back wall of the closable space.
This evidences the level of ordinary mechanical skill in recognizing the holders of Rahim and Walta as equivalent alternatives for providing the same predictable result of holding medical instruments. It would have been obvious to one of ordinary skill in the art to have provided the holders of Rahim with spacers as taught by Walta as an obvious equivalent alternative in order to fulfill the same function and provide the predictable result of structurally supporting holders within the holding system.
As to Claim 2, Rahim discloses the holding system according to claim 1, wherein the medical instrument to be suspended comprises a control body for example of a “catheter” in [0049] and wherein the at least one retaining element is configured to retain the control body to the holder.
As to Claim 3, Rahim discloses the holding system according to claim 2, wherein the at least one retaining element comprises a ring-shaped passage opening of “hooks, clasps” in [0051] for receiving the control body of the medical instrument to be suspended.
As to Claim 4, Rahim discloses the holding system according to claim 3, wherein the peripheral wall of the ring-shaped passage opening is provided with an opening of “hooks, clasps” in [0051]
for receiving another part of the medical instrument connected to the control body, such as the flexible part of an endoscope “medical items […] instruments” in [0049].
As to Claim 5, Rahim in view of Walta discloses the holding system according to claim 4, wherein Walta further teaches that the hinge system is configured to damp a downward movement of the holder in a direction facing away from the back wall as shown in Fig. 7 to be suited toward horizontal rotation.
As to Claim 6, Rahim in view of Walta discloses the holding system according to claim 5, wherein Walta further teaches that the hinge system is configured to automatically move the holder from a predefined position of the holder (such as facing downward) in an upward direction toward the back wall (the holder being automatically facing an upward direction as shown in Fig. 7).
As to Claim 7, Rahim discloses the holding system according to claim 6, wherein the holder is provided with two or more retaining element for receiving not more than two medical instruments (the number of medical instruments being received depending on sizing of the retaining element and positioning of the medical instruments).

Allowable Subject Matter
Claims 8-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or fairly suggest, inter alia, a holding system with identification means, retaining element, and holder as cited. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 4711352 is cited to show a holder with spacer. The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795